Crew III, J. (dissenting).
We respectfully dissent. We agree with the majority that the issue for resolution is whether a police officer has the right, during a protective pat down, to *948investigate further when he or she discovers a suspiciously unidentifiable object which can neither be identified as a weapon nor excluded as something other than a weapon. It is our view that the answer to that question has been resolved by the United States Supreme Court, as well as the Court of Appeals. It is clear that a protective frisk was permissible in the circumstances of this case as found by both County Court and the majority. It is also clear that such a frisk may not exceed what is necessary to ascertain the presence of weapons (see, Terry v Ohio, 392 US 1, 25-26). Our reading of the case law leads us to conclude that it is only after a police officer has concluded that no weapon is present that the search is over and there may be no further intrusion (see, People v Diaz, 81 NY2d 106, 109).
In the case at bar, after State Trooper David Rivera had the driver, Fred Adams, exit the car and walk to the rear thereof, he observed that Adams appeared extremely nervous and was fidgeting and continuously looking from Rivera to defendant, who was seated in the passenger seat. In response to Rivera’s questioning, Adams told him that he had been to New York City for two weeks and was returning to Buffalo. When asked about the identity of his passenger, Adams responded that he did not know defendant, that he had just met her in New York City. Rivera observed that defendant likewise appeared nervous and kept moving toward the steering wheel and back and bending forward toward the center portion of the passenger seat. Rivera left Adams and approached the passenger side of the car, knocking on the window. Defendant, looking over her shoulder, rolled down the window but did not turn toward Rivera. When asked where she had been and where she was going, she replied that she and Adams had driven from Buffalo to New York City a week before and were returning to Buffalo, where they resided in the same neighborhood.
Rivera, obviously suspicious of the conflicting stories, asked defendant to step out of the car and directed her to the rear of the vehicle. As she walked, she was hunched over with her arms wrapped around her abdomen. Rivera then asked defendant if she had any back injuries which would prevent her from standing erect and, when she answered in the negative, he directed her to stand upright. Upon frisking her, he felt the hard object referred to by the majority and asked what it was. Contrary to the majority’s assertion that defendant refused to identify the object, she responded that she did not know what it was.
At this point, Rivera had not concluded that defendant did *949not possess a weapon; rather, as he clearly stated in his testimony, he did not know whether defendant was possessed of a weapon and given the preposterous response to his inquiry as to the identity of the object, Rivera certainly must have had a much heightened concern for his safety and a reasonable suspicion that the object, whatever it was, might be used against him (Terry v Ohio, 392 US 1, 29, supra [reflecting that the object in question need not be limited to a gun or a knife but may include "other hidden instruments” which may be used for the assault of the police officer]). Under the peculiar circumstances of this case, we do not believe that Rivera acted unreasonably in ascertaining, by an immediate protective search, that he was not in danger.
White, J., concurs. Ordered that the order is affirmed.